PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/245,408
Filing Date: 11 Jan 2019
Appellant(s): HUMM, Mark



__________________
Kenneth Lao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 10, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 30-32 and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (3,672,681) in view of Baum (US 2010/0264589) and McCarty (US 2009/0264589).  Attention is directed to the basis for rejections set forth in the previous office actions.  
Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (3,672,681) in view of Baum (US 2010/0264589) and McCarty (US 2009/0264589) and further in view of either Park (7,320,633) or Pomery (US 2012/0164913).    Attention is directed to the basis for rejections set forth in the previous office actions.  
Claims 42-44, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (3,672,681) in view of Baum (US 2010/0264589) and McCarty (US 2009/0264589).  Attention is directed to the basis for rejections set forth in the previous office actions.  
Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (3,672,681) in view of Baum (US 2010/0264589) and McCarty (US 2009/0264589) and further in view of either Park (7,320,633) or Pomery (US 2012/0164913).  Attention is directed to the basis for rejections set forth in the previous office actions.  
(2) Response to Argument
103 Rejection of claim 30 as being unpatentable over Wolf in view of Baum and McCarty
It is first noted that claim 30 substantially reiterates the limitations from claim 1 of 14/867,447 which were rejected and affirmed by the Patent Trial and Appeal Board in the decision dated December 4, 2018.  The limitations added to instant claim 30 that do not appear in appealed claim 1 were recited in dependent claims 6, 22 and 27 which were also affirmed.  These features relate to the exactly fifty component pieces made up of twenty-five two-cube pieces and twenty-five three cube pieces joined together in linear arrangements (instead of a plurality of component pieces in linear arrangements) and the recitation for four correct combinations (instead of a plurality of correct combinations).  Regarding the particular number of pieces, it is noted that the combination of Wolf in view of Baum and McCarty particularly teaches that pieces in a two-cube linear arrangement and a three-cube linear arrangement are well known in the art of puzzles.  Note column 2, lines 34-39 and 65-70 of Wolf stating that the cubes may be arranged with butting contiguous faces so that they may be assembled together to form a larger cube.  Figure 2A of Baum clearly shows the two-cube linear arrangement and the three-cube linear arrangement.  Further, Baum suggests that while other more complicated groups (0042) can be used, it is quite clear that limiting the groups to only basic, simple groups (0109) of components (22, 24) can be assembled to form a single cube.  Thus, it would have been obvious to one of ordinary skill in the art to limit the components to only basic two-cube and three-cube components forming six sides having two square sides and four rectangular sides in order to provide a simpler puzzle for assembly.  Regarding the limitation for the fifty component pieces, the combination of Wolf in view of Baum teaches (a) building basic groups of two-cube components, (b) building basic group of three-cube components and (c) assembling the basic groups to make larger cubes for example using nine three-cube components (3x3x3).  The examiner takes the position that Wolf provides enough motivation to make any suitable larger cube including a 5x5x5 (125 cubes) by using smaller components.  For the purpose of illustration/arguments McCarty teaches a puzzle game can be of any suitable number of cubes including five (Fig.6) on each edge.  Thus, it would have been obvious to one of ordinary skill in the art to form a 5x5x5 cube using exactly 25 two-cube components and 25 three-cube components in order to provide a particular construction for the 5x5x5 cube.  The particular number of blocks is considered to be an obvious design choice by one of ordinary skill lacking a showing of significance for the particular number.  It would have been obvious to one of ordinary skills (including basic math/geometry skills) in the art to build the 5x5x5 cube of the combination using twenty five basic two-cube components and twenty five basic three-cube components in order to build a larger cube having fifty components.
Regarding the limitation for the correct combinations to consist of four correct combinations, it is noted that this limitation is merely an extension on the teachings already presented in claim 1 of 14/867,447 which were determined to be not patentable over the combination of Wolf in view of Baum and McCarty in the decision of December 4, 2018.  Claim 1 of 14/867,447 already presented a limitation for the component pieces when assembled into the single body in different combinations to present different correct combinations.  To merely specify this number to be four correct combinations instead of the previously recited plurality is obvious given the teachings of Wolf in view of Baum and McCarty lacking a showing of significance for the particular number of correct combinations.  As noted in the Decision of December 4, 2018, Figure 6 of McCarty clearly teaches component patterns assembled together for forming overall patterns on three or more sides of the larger cube.  Decision at 6.  Further, McCarty teaches a puzzle wherein a plurality of correct combinations are possible (see Fig.4 A-F faces with correct combinations, Fig.6-8 with several other correct image combinations).  Note paragraphs [0022]-[0024] of McCarty stating that the Figures 6-8 show primary and secondary images for the puzzle.  Thus, McCarty teaches that it is known in the art of cubic puzzles to provide the puzzle with different correct combinations.  To merely require four correct combinations instead of the plurality as taught by McCarty is an obvious design choice lacking a showing of significance.  
Further, it is noted that limitations for the correct combinations are treated as choice of game maker for printing any suitable indicia to create variation. Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, see In re Gulack 703 F.2d 1386. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPG2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPG at 404). For instance, indicia on a measuring cup perform the function of indicating volume within that measuring cup. See In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, 49 (CCPA 1969).  Gulack indicates that no patentable weight is given to the printed matter unless there is an unobvious functional relationship between the printed matter and the substrate. Here, the indicia of the instant invention to define four correct combinations relates to the meaning and information conveyed by the printed matter and bears no functional relationship to the substrate.  Even considering the printed matter as claimed to be functional, there is no unobvious functional relationship.  Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPG2d 1862, 1864 (Fed. Cir. 2004).  Here, the combination of Wolf in view of Baum and McCarty teaches the application of indicia to the puzzle to define a plurality of correct combinations and thus, the distinction of four correct combinations does not define a new and unobvious functional relationship with the substrate.  
A.1 Cited Wolf Reference
Regarding the appellant’s argument that Wolf does not teach a single body can be assembled from the same set of component pieces in a plurality of different correct combinations, it is noted that the rejection is over the combination of Wolf in view of Baum and McCarty where the combination of references teaches the use of two-cube pieces and three cube-pieces which are capable of assembly into the plurality of different correct combinations.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A.2 Cited Baum Reference
Regarding the appellant’s argument that Baum does not teach a puzzle cube, it is noted that the rejection is over the combination of Wolf in view of Baum and McCarty where the combination of references teaches the formation of a puzzle cube.  Note Figure 1 of Wolf and Figure 6 of McCarty.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A.3 Cited McCarty Reference
Regarding the appellant’s argument that McCarty does not teach different correct combinations for the single body, it is noted that McCarty teaches that first and second correct images for the puzzle components.  Note Figures 6-8 of McCarty.  Regarding the appellant’s statement that McCarty does not teach two different correct combinations, attention is directed to paragraph [0024] of McCarty defining the first and second images.  McCarty states that Figures 6 and 7 show a first correct arrangement of indicia and that Figure 8 shows a second correct arrangement of indicia when the blocks are rearranged.  Thus, McCarty provides a clear suggestion to one of ordinary skill in the art to provide first and second correct arrangements of indicia on the blocks.  Further, as stated above, the limitations directed to the correct combinations relates to the meaning and information conveyed by the printed matter and these limitations are not given patentable weight as they bear no functional relationship with the substrate.  The components merely serve as a support for the printed matter and thus, no functional relationship exists.  Note MPEP 2111.05.  Even if a functional relationship did exist, this relationship would not be new and unobvious given the teachings of McCarty as McCarty teaches that it is known in the art of puzzles to provide indicia on the pieces that is rearrangeable to form different correct combinations.  To merely require four correct combinations is an obvious extension on the teachings of McCarty.  
A.4 Cubic Puzzle solvable in Different Correct Combinations
The appellant contends that the combination of Wolf in view of Baum and McCarty does not teach rearrangement of the components into a number of different correct combinations as recited.  However, this argument is not persuasive.  Attention is directed to paragraph [0024] of McCarty defining the first and second images.  McCarty states that Figures 6 and 7 show a first correct arrangement of indicia and that Figure 8 shows a second correct arrangement of indicia when the blocks are rearranged.  Thus, McCarty provides a clear suggestion to one of ordinary skill in the art to provide first and second correct arrangements of indicia on the blocks.  Further, as stated above, the limitations directed to the correct combinations relates to the meaning and information conveyed by the printed matter and these limitations are not given patentable weight as they bear no functional relationship with the substrate.  The components merely serve as a support for the printed matter and thus, no functional relationship exists.  Note MPEP 2111.05.  Even if a functional relationship did exist, this relationship would not be new and unobvious given the teachings of McCarty as McCarty teaches that it is known in the art of puzzles to provide indicia on the pieces that is rearrangeable to form different correct combinations.  To merely require four correct combinations is an obvious extension on the teachings of McCarty.  
B. Selecting number of Component Pieces
Regarding the appellant’s argument that the cited prior art lacks the teaching for a 125 cube block comprising 25 two-cube pieces and 25 three-cube pieces, it is noted that the combination of Wolf in view of Baum and McCarty teaches a 5x5x5 cube block and thus defines the 125 cube block.  Further, the combination of Wolf and Baum teaches the use of two-cube pieces and three-cube pieces in order to prove a simpler cube construction.  Thus, it would have been obvious to one of ordinary skill in the art to form a 5x5x5 cube using exactly 25 two-cube components and 25 three-cube components in order to provide a particular construction for the 5x5x5 cube.  The particular number of blocks is considered to be an obvious design choice by one of ordinary skill lacking a showing of significance for the particular number.  It would have been obvious to one of ordinary skills (including basic math/geometry skills) in the art to build the 5x5x5 cube of the combination using twenty five basic two-cube components and twenty five basic three-cube components in order to build a larger cube having fifty components.
C. Printed Matter
Regarding the appellant’s statement that the indicia on the puzzles defines a functional relationship with the substrate, it is noted that the components of the instant invention merely serve as a support for the printed matter and thus, no functional relationship exists.  Note MPEP 2111.05(B).  
Even if a functional relationship did exist between the printed matter and the substrate, this relationship is not a new and unobvious functional relationship given the teachings of the prior art.  McCarty particularly teaches that it is known to provide different correct combinations of components upon rearrangement of the components.  To merely require four correct combinations is not new and unobvious given the teachings of McCarty but is considered to be merely an extension on his teachings. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEVEN B WONG/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
Conferees:
/MELBA BUMGARNER/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        
/DAVID DUFFY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.